DETAILED ACTION
This is in response to applicant’s amendment/response filed on 10/18/2022, which has been entered and made of record. Claim(s) 22, 24 is/are amended. Claim(s) 1-21 is/are canceled, and claim(s) 21 is added. Claim(s) 26-32 are pending in the application. Claims 22-32 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-25, 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer et al. (US 20210038181) in view of Babb et al. (US 20220117662).
Regarding claim 22, Schweizer discloses A method of preparing an image acquisition by an imaging system in a patient comprising (Schweizer, “[0002] The present embodiments relate to position planning for a recording system of a medical imaging device”): 
a. tracking one or more components of the imaging system in real time (Schweizer, “[0024] According to one embodiment, the device also includes a tracking system for acquiring current position information of the recording system and/or the imaging device and/or setting information of a collimator, and for acquiring current position information of the patient. [0045] The current position information of the recording system and/or the imaging device and/or the setting information of a collimator of the imaging device and/or the current position information of the patient may be determined once or may also be regularly or continuously updated”); 
b. obtaining, by at least one computer processor, information about a geometry of one or more components of the imaging system, information about a geometry of the image acquisition, information about one or more image acquisition parameters, or a combination thereof, 
c. generating, by the at least one computer processor, a 3D representation of a surface, a volume or combination thereof, wherein the 3D representation of the surface, the volume or combination thereof is at least in part derived from the information about the geometry of the one or more components of the imaging system, information about the geometry of the image acquisition, information about the one or more image acquisition parameters, or combination thereof (Schweizer, “[0036] In act 24, a current intersection volume between the X-ray beam 4 and the patient 5/the patient covering, and/or a current field of view or a current recording volume is determined from the current course of the X-ray beam and the position of the patient/the patient covering. This may be carried out, for example, in that the acquired positions and data are forwarded to the control unit 13 of the imaging device. Consequently, the control unit knows the current position of the image system and patient/patient covering/organ covering relative to each other or may determine the current position”), 
d. generating, by the at least one computer processor, an augmented view, the augmented view comprising the 3D representation of the surface, volume or combination thereof, e. displaying, by an augmented reality display device, the augmented view, at a position and orientation relative to the one or more components of the imaging system (Schweizer, “[0013] the 3D reconstruction volume (e.g., a cube) technically possible with the imaging device is superimposed (e.g., in the original size) on the patient or the patient covering. [0037] In act 25, the current intersection volume 7 and/or the current field of view or current recording volume is/are displayed as a virtual display element 8 (illustrated in FIG. 2 and enlarged in FIG. 3) on, for example, a display 18 of a touch monitor 16. These may be jointly displayed with the current patient covering or the current patient position to give the user an exact representation of reality. In the 3D case, for example, a currently recordable recording volume may be determined by the technically possible 3D reconstruction volume, or the one possible in relation to the position of the imaging device, and the patient covering of the patient 5.”);
f. updating in real time the position and orientation of the augmented view based on real time tracking information of the one or more components of the imaging system as the imaging system moves (Schweizer, figs. 4&5, “[0037] In the 3D case, for example, a currently recordable recording volume may be determined by the technically possible 3D reconstruction volume, or the one possible in relation to the position of the imaging device, and the patient covering of the patient 5. [0045] The current position information of the recording system and/or the imaging device and/or the setting information of a collimator of the imaging device and/or the current position information of the patient may be determined once or may also be regularly or continuously updated”. Since the currently recordable recording volume (e.g., the virtual display element 8) is determined by the position of the imaging device, continuously updating the position information of the imaging device indicates updating in real time the position and orientation of the virtual display element).
On the other hand, Schweizer fails to explicitly disclose but Babb discloses g. acquiring the image in the patient, wherein the step of generating the augmented view, the step of displaying the augmented view and the step of updating the position and orientation of the augmented view is before the step of acquiring the image in the patient (Babb, “[0059] Based on the change in kinematics of manipulator arm 212-1, system 100 may determine an updated insertion trajectory that the surgical instrument is predicted to follow when inserted into the surgical space. System 100 may then provide, for display in real time by the display device, an updated representation of the insertion trajectory along the updated insertion trajectory that the surgical instrument is predicted to follow when inserted into the surgical space. That is, in certain examples, the representation of the insertion trajectory provided for display by the display device may move in real time in response to a user changing position of manipulator arm 212-1. [0063] Virtual representation 402 is an example of a generic rod-like representation that has a different visual appearance than the surgical instrument that is predicted to follow predicted insertion trajectory 404 when inserted into the surgical space. [0065] In such examples, a user may provide any suitable instruction to cause virtual representation 402 to be provided for display. [0067] To illustrate, FIG. 5 depicts an image 500 of a portion of the surgical space captured by imaging device 302 after the field of view of imaging device 302 is moved from the field of view shown in FIGS. 4A and 4B along the length of virtual representation 402”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Babb and Schweizer, to include all limitations of claim 22. That is, applying the generating/displaying/updating the AR representation before acquiring image of Babb to the imaging system of Schweizer. The motivation/ suggestion would have been to prevent the surgical instrument from being inserted into the surgical space along the insertion trajectory until a determination has been made that the imaging device has been used to view an opening through which the insertion tool is to be inserted (Babb, [0005]).
Regarding claim 23, Schweizer in view of Babb discloses The method of claim 22.
Schweizer further discloses wherein the imaging system is configured to acquire 2D, 3D, or 2D and 3D imaging data of the patient, and wherein the 2D, 3D, or 2D and 3D imaging data of the patient are acquired within the 3D representation of the surface, volume or combination thereof (Schweizer, “[0013] Instead of 2D recordings, 3D scans may also be provided. For this, instead of the intersection of direct radiation and the patient volume, for example, the 3D reconstruction volume (e.g., a cube) technically possible with the imaging device is superimposed (e.g., in the original size) on the patient or the patient covering. [0046] A sequence of a plurality of target intersection volumes or target fields of view or target recording volumes may also be received, and corresponding target positions may be determined and occupied. The corresponding scans may then be performed in each of the target positions”).
Regarding claim 24, Schweizer in view of Babb discloses The method of claim 22.
Schweizer further discloses wherein the step of acquiring comprises acquiring 2D, 3D, or 2D and 3D imaging data of the patient (Schweizer, “[0013] Instead of 2D recordings, 3D scans may also be provided. For this, instead of the intersection of direct radiation and the patient volume, for example, the 3D reconstruction volume (e.g., a cube) technically possible with the imaging device is superimposed (e.g., in the original size) on the patient or the patient covering. [0046] A sequence of a plurality of target intersection volumes or target fields of view or target recording volumes may also be received, and corresponding target positions may be determined and occupied. The corresponding scans may then be performed in each of the target positions”).
On the other hand, Babb also discloses wherein the step of acquiring comprises acquiring 2D, 3D, or 2D and 3D imaging data of the patient (Babb, “[0029] To this end, user control system 204 may provide surgeon 210-1 with imagery (e.g., high-definition three-dimensional (3D) imagery) of a surgical space associated with patient 208 as captured by an imaging device. In certain examples, user control system 204 may include a stereoscopic image viewer having two displays where stereoscopic images (e.g., 3D images) of a surgical space associated with patient 208 and generated by a stereoscopic imaging system may be viewed by surgeon 210-1.”). The same motivation of claim 22 applies here.
Regarding claim 25, Schweizer in view of Babb discloses The method of claim 22.
Schweizer further discloses wherein the augmented reality display device is a head mounted display, and wherein the augmented view comprises a 3D stereoscopic view (Schweizer, “[0035] In one embodiment, corresponding tracking hardware as is used in mixed reality or augmented reality (AR) glasses (e.g., MS HoloLens) may be used (e.g., inside-out tracking). FIG. 1 shows, by way of example, in this regard, augmented reality glasses 15. [0037] In the 3D case, for example, a currently recordable recording volume may be determined by the technically possible 3D reconstruction volume, or the one possible in relation to the position of the imaging device, and the patient covering of the patient 5”).
Regarding claim 27, Schweizer in view of Babb discloses The method of claim 22.
Schweizer further discloses wherein the surface, volume or combination thereof comprises information about a limit, an edge, a margin, a boundary, a circumference, a perimeter, an envelope or a combination thereof of a 2D, 3D, or 2D and 3D imaging data acquisition (Schweizer, “[0009] In one embodiment, the current position of the patient, or of parts of the patient, and the position (e.g., the contour) of the imaging system (e.g., the mobile C-arm device), recording system (e.g., only X-ray source and X-ray detector), or information relating to the collimator system is acquired by suitable, known position-determining methods (e.g., tracking methods) once, continuously, or in predefined intervals”).
Regarding claim 28, Schweizer in view of Babb discloses The method of claim 22.
Schweizer further discloses wherein the information about the geometry of the imaging system, information about the geometry of the image acquisition, information about one or more image acquisition parameter, or a combination thereof comprises information about one or more imaging system components, a geometric relationship between one or more imaging system components, a collimator, a grid, an image intensifier, a detector resolution, an x-ray source, an x-ray tube setting, a kVp setting, an mA setting, an mAs setting, a collimation, a tube - detector distance, a tube - patient distance, patient - detector distance, a patient - image intensifier distance, a table height relative to a tube, a detector, a table position relative to a tube, a detector, or combination thereof, a patient position, a C-arm position, orientation, or combination thereof, a gantry position, orientation or combination thereof, a grid height, a grid width, a grid ratio, a field of view, a center of a field of view, a periphery of a field of view, a matrix, a pixel size, a voxel size, an image size, an image volume, an imaging plane, an image dimension in x, y, z and/or oblique direction, an image location, an image volume location, a scan coverage, a pitch, an in-plane resolution, a slice thickness, an increment, a detector configuration, a detector resolution, a detector density, a tube current, a tube potential, a reconstruction algorithm, a scan range, a scan boundary, a scan limit, a rotational axis of the imaging system, a rotational center of the imaging system, a reconstructed slice thickness, a segmentation algorithm, a window, a level, a brightness, a contrast, a display resolution, or a combination thereof (Schweizer, “[0007] Current position information of the patient is acquired or received, and a current course of an X-ray beam that may be emitted by the recording system is determined. A current intersection volume between the X-ray beam and the patient (e.g., a patient covering determined from the position information of the patient) and/or a current field of view is determined from the current course of the X-ray beam and a patient covering. [0009] In one embodiment, the current position of the patient, or of parts of the patient, and the position (e.g., the contour) of the imaging system (e.g., the mobile C-arm device), recording system (e.g., only X-ray source and X-ray detector), or information relating to the collimator system is acquired by suitable, [0036] In act 24, a current intersection volume between the X-ray beam 4 and the patient 5/the patient covering, and/or a current field of view or a current recording volume is determined from the current course of the X-ray beam and the position of the patient/the patient covering”).`
Regarding claim 29, Schweizer in view of Babb discloses The method of claim 22.
Schweizer further discloses wherein the imaging system comprises an x-ray system, a fluoroscopy system, a C-arm, a 3D C-arm, a digital tomosynthesis imaging system, an angiography system, a bi-planar angiography system, a 3D angiography system, a CT scanner, an MRI scanner, a PET scanner, a SPECT scanner, a nuclear scintigraphy system, a 2D ultrasound imaging system, a 3D ultrasound imaging system, or a combination thereof (Schweizer, “[0033] FIG. 1 shows one embodiment of a medical imaging device with a C-arm 1, to which an X-ray detector 2 and an X-ray source 3 are fastened.”).
Regarding claim 30, Schweizer in view of Babb discloses The method of claim 22.
Schweizer further discloses acquiring the real-time tracking information of the augmented reality display device, an anatomic structure of the patient, a patient table used with the imaging system, the imaging system, the one or more components of the imaging system, or a combination thereof using a camera, a scanner or a combination thereof (Schweizer, “[0009] In one embodiment, the current position of the patient, or of parts of the patient, and the position (e.g., the contour) of the imaging system (e.g., the mobile C-arm device), recording system (e.g., only X-ray source and X-ray detector), or information relating to the collimator system is acquired by suitable, known position-determining methods (e.g., tracking methods) once, continuously, or in predefined intervals. [0033] A position and/or a covering of the C-arm and a position of the patient 5 (e.g., in the form of a patient covering) are acquired, for example, by an acquisition system (e.g., a tracking system with a three-dimensional (3D) tracking camera 14).”).
Regarding claim 31, Schweizer in view of Babb discloses The method of claim 22.
Schweizer further discloses obtaining real-time tracking information of the imaging system using intrinsic information from the imaging system, wherein the intrinsic information comprises pose data, sensor data, camera data, 3D scanner data, controller data, drive data, actuator data, end effector data, data from one or more potentiometers, data from one or more video systems, data from one or more LIDAR systems, data from one or more depth sensors, data from one or more inertial measurement units, data from one or more accelerometers, data from one or more magnetometers, data from one or more gyroscopes, data from one or more force sensors, data from one or more pressure sensors, data from one or more position sensors, data from one or more orientation sensors, data from one or more motion sensors, position and/or orientation data from step motors, position and/or orientation data from electric motors, position and/or orientation data from hydraulic motors, position and/or orientation data from electric and/or mechanical actuators, position and/or orientation data from drives, position and/or orientation data from robotic controllers, position and/or orientation data from one or more robotic computer processors, or a combination thereof (Schweizer, “[0009] In one embodiment, the current position of the patient, or of parts of the patient, and the position (e.g., the contour) of the imaging system (e.g., the mobile C-arm device), recording system (e.g., only X-ray source and X-ray detector), or information relating to the collimator system is acquired by suitable, known position-determining methods (e.g., tracking methods) once, continuously, or in predefined intervals. This acquisition may be made, for example, by an external 3D tracking camera and suitable marker structures that are fastened to the patient and the imaging system (e.g., a C-arm) (e.g., outside-in tracking). [0033] A position and/or a covering of the C-arm and a position of the patient 5 (e.g., in the form of a patient covering) are acquired, for example, by an acquisition system (e.g., a tracking system with a three-dimensional (3D) tracking camera 14)”).
Regarding claim 32, Schweizer in view of Babb discloses The method of claim 22.
Schweizer further discloses wherein the 3D representation of the surface, volume or combination thereof comprises information about a limit, an edge, a margin, a boundary, a circumference, a perimeter, an envelope or a combination thereof of an x-ray beam (Schweizer, “[0009] In one embodiment, the current position of the patient, or of parts of the patient, and the position (e.g., the contour) of the imaging system (e.g., the mobile C-arm device), recording system (e.g., only X-ray source and X-ray detector), or information relating to the collimator system is acquired by suitable, known position-determining methods (e.g., tracking methods) once, continuously, or in predefined intervals”).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer et al. (US 20210038181) in view of Babb et al. (US 20220117662), and further in view of Kornblau et al. (US 20110105895).
Regarding claim 26, Schweizer in view of Babb discloses The method of claim 22.
On the other hand, Schweizer in view of Babb fails to explicitly disclose but Kornblau discloses wherein the augmented view is fixed in relationship to the one or more components of the imaging system (Kornblau, “[0070] Optionally, the margin 710 of the target or the boundary 720 of other critical structures may be within the field of view of the movable imaging device 114 and/or 318, even if the wireless marker 104 itself is hidden”. Therefore, the augmented margin or boundary is fixed in relationship to the moveable imaging device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kornblau into the combination of Babb and Schweizer, to include all limitations of claim 26. That is, applying the virtual boundary maintaining within the field of view of the movable image device of Kornblau to the imaging system of Schweizer and Babb. The motivation/ suggestion would have been The two-dimensional representation of the margin 710 and the border 720 of critical structures, can be overlaid with the image captured by the movable imaging device 114 and can be displayed to the user via the display device 120 (Kornblau, [0047]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                            11/1/2022